NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KAHRS INTERNATIONAL, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-1034

Appeal from the United States Court of International
Trade in case no. 07-CV-{)343, Judge Gregory W. Carman.

ON MOTION

ORDER

Kahrs lnternational, lnc. moves without opposition to
have transferred to this court certain exhibits from the
United States Court of International Trade for use at oral
argument in this court.

Kahrs requests that this court direct the Court of In-
ternational Trade to transfer the following exemplars:
(1) Exhibit #12 [CD containing ITRAC Report],
(2) Defendant’s Exhibit H - Two boxes containing physi-
cal samples of the imported merchandise, (3) Enclosures

K.AHRS INTL V. US 2

C-1, C-6, C-11, C-15 and C-25 [Eve flooring samples],
submitted as part of the 2115 Supplement of Thomas J.
Colgan (`Plaintiffs Exhibit #1) in connection with Plain-
tiff s Motion for Summary Judgment with regard to its S'°h
Cause of Action, and (4) Enclosure A [a sample of lumber
core plywood] to Declaration of Erick Forholt, submitted
as Plaintiff’s Exhibit #2 in connection with Plaintiffs
Motion for Summary Judgment with regard to its 891
Cause of Action.

Upon consideration thereof,
Ir Is ORDERED THAT:

(1) The motion is deferred to the merits panel.. as-
signed to hear this case.

(2) A copy of this order, the motion and any responses
shall be transmitted to the merits panel assigned to hear
this case.

FoR THE CoURT

JUN 20 2012 /S/Jan Horbaly
Date J an Horbaly
Clerk
cc: Carl D. Cammarata, Esq. F"-ED ma
Mikki Cottet, Esq. u's%za!lllhgflil.pdllipf‘tlls|‘f

321 JUN 2 0 2012
JAN HOBBALY
CLERK